AYRES, Judge.
This is an action upon an open account. From a judgment in plaintiff’s favor, defendant appealed.
The defense is that the account was an indebtedness of Sharp, Inc., for which defendant acted as agent and representative. The statement of facts prepared by the trial j'udge, in lieu of the transcription of evidence, does not support this contention. Plaintiff testified he extended credit to the defendant in his individual capacity; that at the time the agreement was entered into no mention was made that the merchandise was to be sold or charged to the account of Sharp, Inc.; and that the merchandise so sold and delivered pursuant to the agreement was billed to defendant personally without protest by him as to the manner in which the merchandise was invoiced. Defendant’s attempt to explain his failure to protest, by saying he thought the account would be paid anyway and that it therefore made no difference whether he or the corporation was charged, is unconvincing.
By a preponderence of the evidence it clearly appears that credit was extended to the defendant and that the account was his individual debt. The fact that credits on the account were made by checks of the corporation is insufficient to alter the agreement between plaintiff and defendant. There appears no error, manifest or otherwise, in the findings of fact of the trial court.
Hence, the j'udgment appealed should be, and it is hereby, affirmed at appellant’s cost.
Affirmed.